Title: To Benjamin Franklin from Jean de Neufville & fils, [on or after 31 August 1780]
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honourd Sir![on or after August 31, 1780]
May we thank your Excellency for the late favour she honourd us with of the 21st: instant as we are now sure that the bills drawn on the Hone. Henry Laurens will be further out of danger, and your Excy will answer for the same; We shall now wait for your Excellencys dispositions for our rimbursement either that we may draw or have the money remitted; and if we may be approved, we shall with pleasure continue to accept those bills under the guarantie of your Excellency for our Remburse in time; giving exact notice or even copies of those we accept, as no alteration then shall take place, from what hath been done untill now and the absence of Mr. Laurens will be less thought or talked off untill we know how this may turn;— Should we on the countrary offer, as your Excellency proposes to send those bills for Acceptance, this may be attended with trouble and opposition, the bills being drawn to be accepted and payd in Amsterdam; some bearers to hurt the cause, would not be satisfied, & present a risk in sending and returning the same, which otherwise would give us not more nor less trouble;— Should some good reason appear or arise, Which made your Excellency resolve to have them afterwards protested, we will comply therewith at the first notice. We are sensible that this methode will influence here the American Spirit for the best.
Since your Excellency desired us to procure a subscription for a Million and a half or Two Million, we have never tried it openly, knowing we should not be able to fulfill it at once, the proposalls now made for a loan was grounded on the hopes and expectation to find (if no others could) the funds for those bills drawn on Mr. Laurens and being at 6 Month we might have engaged what money offerd, without ever hurting the Credit of Congress.— We are sensible to the frendly manner, in which Your Excy took it, and her kind expressions; we shall endeavour to deserve the Same, promoting the American intrest when it lays in our power.
We had the pleasure of seeing the Baron Wulfing Aide de Camp to the great Genall. Washington on generall recomendations given him by your Excelly. We doubt not butt with most part of the Americans, he will be satisfied with our reception.
It is told and generally believed that the French and Spanish fleet have joind may we soon receive some favourable Accounts from America and see that cause favourd all over as much as we wish.
We this moment were presented with a portret of the great Genal. Washington with a desire it should be forwarded to your Excelly who may guess at the hand from which it comes, butt we are forbidden to tell it untill we get leave for it; so we begg leave to be excused on this point butt we shall forward it by the first opportunity.
Great news are reported again fm. America, St Lucia taken, Abt. Barbados and Antigua, butt we dare not trust to any untill we know it to be well confirmd.
We have the honour to be with all Respectfull Regards Honourd Sir! Your Excellencys most obedient & most humble Servants
John DE Neufville & Son
